DETAILED ACTION
Summary 
This Office Action is responsive to the Applicant initiated interview conducted 11/05/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andy Unsworth on 11/05/2021.
The claims have been amended as follows:
Claims 1-7, 17, and 21 have been canceled.

Allowable Subject Matter
Claims 8-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 8:
The prior art of record fails to teach, either singularly or in combination thereof, a customized clothing system comprising each and every single limitation recited in the claim.  In particular, the prior art does not teach selecting a recommended location on the virtual article of clothing based on the physiological information; and positioning a non-repeating print including dazzle camouflage on the virtual article of clothing at the recommended location.
Regarding independent claim 15:

Regarding independent claim 19:
The prior art of record fails to teach, either singularly or in combination thereof, a method for modifying a virtual article of clothing based on user input, comprising each and every single limitation recited in the claim.  In particular, the prior art of record does not teach generating a recommendation to the user to modify a virtual article of clothing based on the input, the recommendation including recommended location on the virtual article of the clothing based on the input; and positioning a non-repeating print on the virtual article of clothing at the recommended location.
Claims 9-14, 16, 18, and 20 depend from claims 8, 15, and 19, respectively, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876